UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 19, 2014 Coach, Inc. (Exact name of registrant as specified in its charter) Maryland 1-16153 52-2242751 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 516 West 34th Street, New York, NY 10001 (Address of principal executive offices) (Zip Code) (212) 594-1850 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.05 Costs Associated with Exit or Disposal Activities. On June 19, 2014, Coach, Inc. (“Coach” or the “Company”) announced at its analyst and investor day that it is developing actions related to a multi-year transformation plan (the “Transformation Plan”) to achieve long term growth. The Transformation Plan is focused on a new global branding strategy centered on the concept of defining modern luxury. Coach intends to support these initiatives through organizational efficiencies, the closure of approximately 70 retail stores in North America, updating its global store fleet and realigning inventory levels. As a result, Coach expects to incur pre-tax charges of approximately $250 – $300 million, a portion of which will be reflected in its fiscal fourth quarter 2014 results and the remainder incurred during fiscal year 2015.These charges will be related to inventory, organizational efficiency charges, and fleet costs (primarily North America) including impairment, accelerated depreciation and lease terminations. A substantial portion of the charges to be incurred are expected to be non-cash. The exact amounts and timing of the impairments and/or restructuring charges are undeterminable at this time. The Company will amend this Current Report on Form 8-K, or disclose in another periodic filing with the Securities and Exchange Commission, the amount of any material impairment and/or restructuring charges by major type of cost once such amounts or range of amounts are determinable. Item 2.06 Material Impairments. The information required by this Item, to the extent currently known, is incorporated herein by reference from Item 2.05 above. Forward-Looking Statements Certain statements in this Form 8-K are “forward-looking statements,” which can be identified by the use of forward-looking terminology such as “believe,” “may,” “will,” “should,” “to achieve,” “expect,” “generate,” “intend,” “estimate,” “are positioned to,” “continue,” “project,” “guidance,” “target,” “forecast,” “anticipated,” “plan,” “ “potential,” the negative of these terms or comparable terms, and similar or other references to future periods.Statements herein regarding the Company’s business and transformation strategies; its restructuring activities; its plans, objectives, goals, beliefs, future events, business conditions, results of operations and financial position; and its business outlook and business trends are forward-looking statements. Forward-looking statements are neither historical facts nor assurances of future performance.Instead, they are based only on the Company’s current beliefs, expectations and assumptions regarding the future of its business, future plans and strategies, projections, anticipated events and trends, and other future conditions.Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict and many of which are outside of the Company’s control.The Company’s actual results and financial condition may differ materially from those indicated in the forward-looking statements.Important factors that could cause our actual results and financial condition to differ materially from those indicated in the forward-looking statements include, among others, the following: · the Company’s ability to successfully execute its business and transformation strategies; · the Company’s ability to achieve the anticipated cost savings, efficiencies and other benefits related to its restructuring activities; · the effect of existing and new competition in the marketplace; · the Company’s exposure to international risks, including currency fluctuations; · changes in economic or political conditions in the markets where the Company sells or sources its products; · the Company’s ability to successfully anticipate consumer preferences for accessories, footwear, ready to wear and fashion trends; · the Company’s ability to control costs; · the effect of seasonal and quarterly fluctuations in the Company’s sales or its operating results; · the Company’s ability to protect against infringement of its trademarks and other proprietary rights; and · such other risk factors as set forth in the Company’s Annual Report on Form 10-K for the fiscal year ended June 29, 2013 and its other SEC filings. The Company assumes no obligation to revise or update any such forward-looking statements for any reason, except as required by law. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 19, 2014 COACH, INC. By: /s/ Todd Kahn Todd Kahn Global Corporate Affairs Officer, General Counsel and Secretary
